Citation Nr: 1746629	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi
					

THE ISSUES

1.  Entitlement to service connection for a disability characterized by atypical chest pain, to include atrial fibrillation.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

On his VA Form 9, dated August 2015, the Veteran requested an in-person hearing at his local RO before a member of the Board.  In a letter dated January 23, 2017, VA notified the Veteran that he was scheduled for an in-person hearing before a member of the Board on February 28. 2017.  This notice was mailed to the Veteran's last known address of record and was not returned as undeliverable.  The Veteran failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the Veteran pertaining to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board finds that new and material evidence has been submitted to reopen the previously denied claim of service connection for atypical chest pain.  See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In this regard, in December 2015, the RO initially denied service connection for lack of a current diagnosis.  Since that time, VA has received current evidence of a heart disorder:  atrial fibrillation.  See VA treatment record, polysomnogram (March 3, 2011); Disability Benefits Questionnaire (May 2011); VA examination (October 2015).

The Veteran's disability characterized by atypical chest pain claim, to include atrial fibrillation, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea had its onset in service.





CONCLUSION OF LAW

Sleep apnea was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he contends had onset in service.  The Veteran reports that since the 1990s, his wife has told him he snores, stops breathing (apnea), which wakes him.  See Notice of Disagreement (August 16, 2012; August 20, 2015).  In August 2015, the Veteran's wife submitted a statement to this effect.  The Veteran reports that he did not seek treatment for the condition as he thought it was related to his documented symptoms of atypical chest pain.  See id.  The Veteran's reported snoring and apnea were initially diagnosed as sleep apnea via polysomnogram in March 2011.  See VA treatment record (March 29, 2011).  The Veteran's wife, a licensed nurse practitioner of 17 years, believes that his current sleep apnea began in service because she has witnessed snoring and apnea since service.  See Statement, wife (August 20, 2015).

On VA examination in December 2014, a VA examiner opined that the Veteran's sleep apnea is less likely than not incurred in or related to the his military service and is more likely than not due to his multiple risk factors which are independent of his military service.  The examiner explained that service treatment records are silent as to any complaints of sleep difficulties or symptoms related to difficulty sleeping or snoring or other symptoms that could be linked to a diagnosis of sleep apnea.  The examiner further noted that the Veteran has the following nonservice-connected risk factors for sleep apnea:  age, elevated BMI, and history of smoking and alcohol use.  The examiner noted that the Veteran gained 25 to 30 lbs. between separation from service and his March 2011 sleep study.

In response, the Veteran reported that he began to gain weight in-service, due to physical restrictions for service-connected back disorder, and that back surgery in 1998 forced him to find new ways to sleep.  Indeed, service treatment record show that he weighted 144lbs. on entrance (October 17, 1985), 176lbs. just before his back surgery (April 14, 1998), and 190lbs. just prior to separation from service (May 10, 2005).  Service treatment records further show that he was given a permanent physical for his now service-connected back disability that restricted his physical activities.  See, e.g., Physical Profile (January 26, 1990)

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Here, it is undisputed that the Veteran has a current diagnosis of sleep apnea.
The Board finds that the Veteran's statements in support of the claim regarding having observable problems with sleep apnea (i.e., snoring, apnea, etc.) when combined with his wife's August 2015 statement regarding problems with loud snoring, waking up grasping for breath, and stoppage of breathing since service is sufficient proof that he had a problem with sleep apnea while on active duty because his symptoms are observable by a lay person.  See Davidson.  The Board further finds that the Veteran's testimony and statements as well as his wife's August 2015 statement regarding continued problems with observable symptoms of his sleep apnea in and since service is sufficient proof that this disorder has continued since service because its symptoms are observable by lay persons.  Id.

In reaching this conclusion the Board has not overlooked the negative nexus opinion provided by the December 2014 VA examiner.  Here, however, because the Board finds the Veteran's claims that he has had problems with observable symptoms of sleep apnea in and since service, which symptoms have been corroborated by his wife, are both competent and credible because these symptoms are observable by a lay person and affording him the benefit of the doubt, the Board concludes that service connection is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran seeks service connection for a disability characterized by atypical chest pain, to include atrial fibrillation.

While the Veteran reported chest pain and irregular heart rhythm throughout service, ECG was normal and he was diagnosed with non-cardiac pain, probably muscle spasm.  See, e.g., Service treatment records (May 24, 1994; March 1, 2005); Separation Examination (March 5, 2005).

On polysomnogram in March 29, 2011, the examiner observed sustained atrial fibrillation and noted a history of episodic chest pain.

The Veteran was diagnosed with paroxysmal atrial fibrillation in September 2011.  In October 2015, a VA examiner opined that such was not related to service.  The rationale was that service treatment records reveal no diagnosis or treatment for atrial fibrillation during service and the condition was not diagnosed until 2011.

In order to determine whether the Veteran's current atrial fibrillation is related to service or to a service-connected disability, the Board finds that a VA medical opinion is needed to address whether the Veteran's documented reports of chest pain and irregular heart rhythm are demonstrative of atrial fibrillation.  .

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his chest pain and irregular heart rhythm in and since service.  Provide him a reasonable period of time to submit this evidence.

2.  Forward the record and a copy of this Remand to an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion:

(A)  The examiner is to diagnosis the Veteran's reported chest pain and irregular heart rhythm, specifically addressing whether these symptoms are demonstrative of atrial fibrillation.
 
(B)  The examiner is to provide an opinion as to whether it is at least as likely as not that any current diagnosis is related to the Veteran's military service.  The examiner is to address the Veteran's report of chest pain and irregular heart rhythm in and since service.

The examiner's report must include a complete rationale for all opinions expressed.

3.  Then readjudicate the appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


